Citation Nr: 1229176	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  10-17 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel 






INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a psychiatric disorder, claimed as PTSD.  He has asserted he first began experiencing symptoms of PTSD during military service.  The Veteran's service treatment records (STRs) provide no evidence of treatment or diagnosis of a psychiatric disorder during service; however, a November 2009 private treatment record indicates the Veteran currently has a diagnosis of PTSD.  VA outpatient treatment records dated in August 2009 and August 2010 also show diagnoses of PTSD and depression, not otherwise specified (NOS).  (See Virtual VA electronic file).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2011).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on the circumstances of the stressor and the nature of a Veteran's service. 

If the evidence establishes that a Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(2) (2011).  Otherwise, credible supporting evidence is required to corroborate the Veteran's stressor(s).  Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

Recently, the regulations regarding service connection for PTSD were amended to provide that if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3) ).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

In this case, the evidence does not reflect the Veteran served in combat.  The Board notes that he is a recipient of the Vietnam Service Medal with one bronze star.  Despite the Veteran's assertions that this is a "battle star", his personnel records indicate that the bronze star was awarded to his unit for service during a particular campaign and is not indicative of having engaged in combat with the enemy.  Thus, he is not entitled to application of 38 U.S.C.A. § 1154(b) (West 2002).  

The Veteran has described experiencing the following in-service stressors:  (1) serving on gunboats that received enemy fire; (2) rescuing a child who was badly wounded in a gunboat attack; (3) fear of being crushed between two ships in September 1969; and (4) in October 1969, while patrolling in a gunboat in Da Nang Harbor, the gunboat received enemy fire and he had to pull one wounded Marine from the water and another who had died.  (See November 2007 private medical record and statements submitted in March 2010).  An August 2009 VA treatment record also indicates he reported (5) seeing dead civilians who had been burned at firebases.  (See Virtual VA electronic file).  

The record reflects the Veteran served on board the U.S.S. New Orleans, an amphibious assault ship.  Internet research reflects the U.S.S. New Orleans participated in Keystone Cardinal Operation in October 1969, a retro grade movement of Marines out of Vietnam.  Preliminary research does not indicate that the Keystone Cardinal Operation resulted in any casualties.  

The Board notes that the Veteran's claimed stressor of having received enemy fire during a gunboat patrol involves "fear of hostile military or terrorist activity"; however, additional development is needed to determine whether this stressor is consistent with the places, types, and circumstances of his service.  Regarding the Veteran's claimed stressor of having to pull wounded Marines from the water, he indicated that these events occurred in October 1969, which is sufficient information for VA to attempt corroboration.  These efforts should include, but are not limited to, obtaining the Veteran's entire military personnel records and deck or ship logs from the U.S.S. New Orleans during September and October 1969.

If any of the Veteran's claimed stressors are corroborated or it is determined that having received enemy fire during gunboat patrol is consistent with the places, types, and circumstances of his service, the Veteran should be scheduled for a VA examination to determine the nature and etiology of any psychiatric disorder, to include PTSD.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the Veteran's entire military personnel record.

2.  Attempt to verify if the Veteran was on a gunboat that received enemy fire or if he participated in rescuing Marines who were wounded or killed in action during his service aboard the U.S.S. New Orleans in the months of September and October 1969.  Such efforts must include contacting the appropriate custodian of records to obtain all deck and ship logs for the U.S.S. New Orleans from that time period.  

3.  If, and only if, one or more of the Veteran's claimed stressors is corroborated or it is determined that having received enemy fire is consistent with the places, types, and circumstances of his service, schedule the Veteran for an examination with a VA or VA-contracted psychiatrist or psychologist.  The purpose of this examination is to determine the existence and etiology of any current acquired psychiatric disorder, including PTSD.  The claims file, including a list of the verified stressor(s), if any, and a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in connection with the examination.  After reviewing the record and examining the Veteran, the examiner should respond to the questions below.  The examiner should utilize the DSM-IV in arriving at any diagnoses and should explain whether and how each of the diagnostic criteria is or is not satisfied.  If PTSD is diagnosed, the examiner must identify the stressor(s) supporting the diagnosis.  A complete rationale must be given for any opinions expressed and the foundation for all conclusions should be clearly set forth.  

The examiner is requested to specifically address the following: 

a.  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran currently has PTSD based on any of the stressors as verified by the agency of original jurisdiction (AOJ)?  The examiner is instructed to consider only the stressor(s), if any, identified as having been verified by the record. 

b.  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran currently suffers PTSD due to his fear of hostile military or terrorist activity during his service in Vietnam?  "Fear of hostile military or terrorist activity" means that the Veteran experienced, witnessed or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others. 

c.  Does the Veteran suffer any other acquired psychiatric disorder(s)?  If so, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any acquired psychiatric disorder other than PTSD is etiologically related to the Veteran's military service? 

4.  After completing the above, and any other development deemed necessary, readjudicate the veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires all claims remanded by the Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


